Citation Nr: 0517548	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-16 858	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
chronic lumbar strain.

2.  Entitlement to an initial evaluation in excess of 20 
percent for degenerative changes of the right ankle.

3.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. Driever, Counsel


INTRODUCTION

The veteran had active service from March 1963 to March 1966.  

These claims come before the Board of Veterans' Appeals 
(Board) on appeal from May 2001, November 2001, and October 
2002 rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Detroit, Michigan.   

These claims are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran and his representative if they are required to 
take further action with regard to these claims.


REMAND

The veteran claims entitlement to an evaluation in excess of 
40 percent for a low back disability, entitlement to an 
initial evaluation in excess of 20 percent for a right ankle 
disability, and entitlement to TDIU.  Additional action is 
necessary before the Board decides these claims.

First, in July 2004, the veteran submitted VA records 
directly to the Board, which are pertinent to his low back 
claim.  The RO has not considered these records in the first 
instance in support of the veteran's claim.  Moreover, there 
is no indication in the record that the veteran is waiving 
his right to have the RO do so.  

On January 23, 2002, final rules were promulgated, which, in 
part, allowed the Board to consider additional evidence 
without having to refer the evidence to the AOJ for initial 
consideration, or to obtain the appellant's waiver.  See 67 
Fed. Reg. 3,099, 3,103-04 (Jan. 23, 2002).  In Disabled 
American Veterans v. Secretary of Veterans Affairs, 327 F. 3d 
1339 (Fed. Cir. 2003), however, the United States Court of 
Appeals for the Federal Circuit held that the provisions of 
38 C.F.R. 
§§ 19.9(a)(2), and (a)(2)(ii) (2002) were inconsistent with 
38 U.S.C.A. 
§ 7104(a) (West 2002), because they denied appellants a 
"review on appeal" when the Board considered additional 
evidence without remanding the case to the RO for initial 
consideration of that evidence.  In light of this holding, on 
remand, AMC must ensure that the veteran is afforded due 
process by initially considering the previously noted 
evidence in support of his low back claim.

Second, the RO has characterized the veteran's low back 
disability as chronic lumbar strain.  However, in a January 
2004 rating decision, the RO acknowledged a medical opinion 
linking the veteran's disc disease to the low back 
disability.  The RO then noted that the examiner who offered 
the opinion was unable to differentiate symptomatology of the 
veteran's disc disease from symptomatology of his low back 
disability and intimated that it was considering all such 
symptomatology in deciding the low back claim.  Thereafter, 
however, the RO did not recharacterize the veteran's low back 
disability to include his disc disease.  The veteran' 
representative now argues that such action should be taken.  
He also argues that VA should then reconsider the veteran's 
low back claim pursuant to the former and revised regulatory 
criteria for rating back claims (provided in the April 2004 
supplemental statement of the case).  AMC should consider 
these arguments on remand.  

Third, the RO did not certify for appeal a claim of 
entitlement to TDIU.  However, the veteran has properly 
perfected an appeal with regard to such a claim.  In a rating 
decision dated November 2001, the RO denied this claim.  
Thereafter, in written statements received in February 2002 
and July 2002, the veteran expressed disagreement with the 
RO's decision.  In October 2002, the RO issued a statement of 
the case in response.  In November 2002, the veteran and his 
representative submitted written statements the Board 
construes as substantive appeals with regard to the TDIU 
claim.  Since then, neither the veteran, nor his 
representative has offered any argument or evidence pertinent 
to this claim, and there is no evidence of record indicating 
that the veteran is of the belief that this claim is in 
appellate status.  Addressing this claim would therefore be 
prejudicial to the veteran.  Bernard v. Brown, 4 Vet. App. 
384 (1993).  On remand, AMC should contact the veteran, 
clarify whether he still wishes to appeal the RO's November 
2001 denial of TDIU, and if so, afford him all appropriate 
procedural protections to ensure that he is heard on this 
claim.  

Fourth, in a rating decision dated October 2002, the RO 
granted the veteran service connection for a right ankle 
disability and assigned that disability an evaluation of 10 
percent, effective September 28, 2001.  Thereafter, in a 
written statement received in November 2002, the veteran's 
representative, on the veteran's behalf, expressed 
disagreement with the manner in which the RO evaluated the 
veteran's right ankle.  Subsequently, in a rating decision 
dated October 2002, the RO increased the evaluation assigned 
the veteran's right ankle disability to 20 percent.  This 
action represents only a partial grant of the veteran's 
claim.  To date, the RO has not issued a statement of the 
case with regard to this claim.  A remand is thus necessary 
so that VA can cure this procedural defect. 38 C.F.R. §§ 
19.9, 20.200, 20.201 (2004); see also Manlincon v. West, 12 
Vet. App. 238 (1999); Godfrey v. Brown, 7 Vet. App. 398 
(1995); Archbold v. Brown, 9 Vet. App. 124 (1996).  Once VA 
does so, it should return the veteran's claim for a higher 
initial evaluation for a right ankle disability to the Board 
for a decision only if the veteran perfects his appeal of 
that claim in a timely manner.  Smallwood v. Brown, 10 Vet. 
App. 93, 97 (1997); see also In re Fee Agreement of Cox, 10 
Vet. App. 361, 374 (1997) (holding that, if the claims file 
does not contain a notice of disagreement, a statement of the 
case and a substantive appeal, the Board is not required, and 
in fact, has no authority, to decide the claim).   

This appeal is REMANDED for the following action:

1.  AMC should furnish the veteran and 
his representative a statement of the 
case addressing the issue of whether the 
veteran is entitled to a higher initial 
evaluation for a right ankle disability.  
AMC should advise the veteran and his 
representative that the Board will not 
decide this issue unless he perfects his 
appeal.  

2.  AMC should contact the veteran by 
letter and ask him whether he still 
intends to appeal the RO's denial of his 
claim of entitlement to TDIU.  AMC should 
explain to the veteran that although he 
perfected his appeal with regard to this 
claim, the RO did not certify the claim 
for appeal to the Board.  If the veteran 
does not withdraw his appeal, AMC should 
provide him an opportunity to respond to 
this notice by offering argument or 
submitting additional evidence in support 
of the claim.

3.  AMC should then readjudicate all 
claims on appeal based on a consideration 
of all of the evidence of record, 
including that which was associated with 
the claims file in July 2004.  With 
regard to the veteran's low back claim, 
AMC should consider all pertinent 
regulatory criteria and determine whether 
the veteran's low back disability has 
been appropriately characterized as 
chronic lumbar strain, or whether it 
should be recharacterized to include disc 
disease.  If any benefit sought on appeal 
is not granted to the veteran's 
satisfaction, AMC should provide the 
veteran and his representative a 
supplemental statement of the case and an 
opportunity to respond thereto.  

Thereafter, subject to current appellate procedure, AMC 
should return this case to the Board for further 
consideration, if in order.  By this REMAND, the Board 
intimates no opinion as to the ultimate disposition of the 
appeal.  No action is required of the veteran unless he 
receives further notice.  He does, however, have the right to 
submit additional evidence and argument on the matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369, 
372 (1999).

The law requires that these claims be afforded expeditious 
treatment.  See The Veterans' Benefits Improvements Act of 
1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes) (providing that all claims that are remanded 
by the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled expeditiously); see also 
VBA's Adjudication Procedure Manual, M21-1, Part IV, paras. 
8.44-8.45 and 38.02-38.03 (directing the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court).



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


